DETAILED ACTION
This Office Action is in response to Applicant’s application, 17/089,142, filed on 4 November, 2020 in which claims 1 to 15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 4 November 2020, 7 January, 2021 and 8 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites ‘the top surface’ at line 18 (see page 12 of Applicant’s claims) which lacks antecedent basis.  Examiner suggest ‘the major top surface’.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following underlined subject matter is required:
Regarding claim 1, a display comprising: stacked layers having a major top surface for emitting light comprising: a first layer forming an array of first pixels that emit first light emitting diodes (LEDs) that emit light of the first color; a second layer, overlying the first layer, forming an array of second pixels that emit light of a second color, the second pixels containing second LEDs that emit light of the second color, the second layer having first substantially transparent portions to pass the light of the first color; and a third layer forming an array of third pixels that emit light of a third color, the third pixels containing third LEDs that emit light of the third color, the third layer having second substantially transparent portions to pass the light of the first color and the second color, wherein the first LEDs, the second LEDs, and the third LEDs are not directly overlapping normal to the top surface, and wherein the first substantially transparent portions directly overlap the first LEDs normal to the top surface, and the second substantially transparent portions directly overlap the first LEDs and the second LEDs normal to the top surface, such that a combination of the first color, the second color, and the third color are emitted from the top surface.
Regarding claim 9, a first 2-dimensional array having first column lines and first row lines connected to the first LEDs; the second pixels being formed in a second 2-dimensional array having transparent second column lines and transparent second row lines connected to the second LEDs; and the third pixels being formed in a third 2-dimensional array having transparent third column lines and transparent third row lines connected to the third LEDs.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites inter alia ‘wherein the first substantially transparent portions directly overlap the first LEDs normal to the top surface, and the second substantially transparent portions directly overlap the first LEDs and the second LEDs normal to the top surface’, Examiner understands that first substantially transparent portions are in the second layer and second substantially transparent portions are in the third layer. The claim recites the second portions ‘directly’ overlap first LEDs which is consistent with the first and second layer being claimed as a stacked structure. The claim further recites that the second portions ‘directly’ overlaps the first LEDs and the second LEDs. To the extent that ‘directly’ is intended to mean there is no intervening structure, it appears to Examiner that layer two must preclude the second portion from ‘directly’ overlapping the first LEDs in the first layer. What structure does Applicant intend to recite with ‘directly overlap’?
Claims 2-16 depend directly or indirectly upon claim 1 and are likewise defective.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5 and 9-11 of U.S. Patent No.10,636,772 (‘772) in view of U.S. 2016/240118 (Ray).
Table 1 – Comparison of Pending Claims to ‘772 Claims
Pending Claim
‘772 Claim
1. A display comprising:

stacked layers having a major top surface for emitting light comprising: 

a first layer forming an array of first pixels that emit light of a first color, the first pixels containing first light emitting diodes (LEDs) that emit light of the first color; 

a second layer, overlying the first layer, forming an array of second pixels that emit light of a second color, the second pixels containing second LEDs that emit light of the second color, the second layer having first substantially transparent portions to pass the light of the first color; and 

a third layer forming an array of third pixels that emit light of a third color, the third pixels containing third LEDs that emit light of the third color, the third layer having second substantially transparent portions to pass the light of the first color and the second color, 








































wherein the first LEDs, the second LEDs, and the third LEDs are not directly overlapping normal to the top surface, and 

wherein the first substantially transparent portions directly overlap the first LEDs normal to the top surface, and 

the second substantially transparent portions directly overlap the first LEDs and the second LEDs normal to the top surface, 

such that a combination of the first color, the second color, and the third color are emitted from the top surface.


stacked layers comprising 


at least a first layer that emits light of a first color, 



a second layer overlying the first layer that emits light of a second color, and a third layer overlying the second layer that emits light of a third color, 




at least the second layer and the third layer having substantially transparent portions to allow light from underlying layers to pass through, the stacked layers comprising: 


the first layer forming an array of first pixels that emit light of the first color, the first pixels containing first 

the second layer forming an array of second pixels that emit light of the second color, the second pixels containing second LEDs that emit light of the second color, 

a majority of an area of each of the second pixels being substantially transparent to pass the light of the first color; and 

the third layer forming an array of third pixels that emit light of the third color, the third pixels containing third LEDs that emit light of the third color, 

a majority of an area of each of the third pixels being substantially transparent to pass the light of the first color and the second color, 

wherein the first pixels, the second pixels and the third pixels are aligned so that a combination of a single first pixel, a single second pixel, and a single third pixel form a single multi-color pixel, 

wherein the first LEDs, the second LEDs, and the third LEDs are pre-formed inorganic LEDs that have been printed in the first pixels, the second pixels, and the third pixels, and
wherein each of the first LEDs, the second LEDs, and the third LEDs comprises an LED portion and an integrated transistor portion, such that the first pixels, second pixels, and third pixels are controlled by a control voltage applied to a control terminal of the transistor portion.

Ray teaches
3. The display of claim 1 

wherein the first pixels, the second pixels and the third pixels are aligned so that a combination of a single first pixel, a single second pixel, and a single third pixel form a single multi-color pixel, 

such that the display is formed of an array of multi-color pixels.
From claim 1…

wherein the first pixels, the second pixels and the third pixels are aligned so that a combination of a single first pixel, a single second pixel, and a single third pixel form a single multi-color pixel, 

Ray suggests a display formed of an array of multi-color pixels.

4. The display of claim 3 wherein, at least for some of the multi-color pixels, there are different numbers of the first LEDs, the second LEDs, and the third LEDs.
12. The display of claim 1 wherein, at least for some of the multi-color pixels, there are different numbers of the first LEDs, the second LEDs, and the third LEDs.
5. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are pre-formed inorganic LEDs 

that have been printed in the first pixels, the second pixels, and the third pixels.
10. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are printed pre-formed inorganic LEDs.

6. The display of claim 1 

wherein each of the first LEDs, the second LEDs, and the third LEDs comprises an LED portion and an integrated transistor portion.
From claim 1

wherein each of the first LEDs, the second LEDs, and the third LEDs comprises an LED portion and an integrated transistor portion
7. The display of claim 1 

wherein a combination of the first color, the second color, and the third color produce a combination of red, green, and blue light.
2. The display of claim 1 

wherein a combination of the first color, the second color, and the third color produce a combination of red, green, and blue light.
8. The display of claim 1 

wherein no wavelength conversion material is used in the display for producing the first color, the second color, and the third color.
3. The display of claim 1 

wherein no wavelength conversion material is used in the display for producing the first color, the second color, and the third color.
9. The display of claim 1 further comprising: 

the first pixels being formed in a first 2-dimensional array having first column lines and first row lines connected to the first LEDs; the second pixels being formed in a second 2-dimensional array having transparent second column lines and transparent second row lines connected to the second LEDs; and 


the first pixels being formed in a first 2-dimensional array having first column lines and first row lines connected to the first LEDs; the second pixels being formed in a second 2-dimensional array having transparent second column lines and transparent second row lines connected to the second LEDs; and 


wherein there is a random number of the first LEDs in the first pixels, there is a random number of the second LEDs in the second pixels, and there is a random number of the third LEDs in the third pixels.
5. The display of claim 1 

wherein there is a random number of the first LEDs in the first pixels, there is a random number of the second LEDs in the second pixels, and there is a random number of the third LEDs in the third pixels.
11. The display of claim 1 wherein the first layer is formed on a substrate, the second layer is formed on a first dielectric layer, and the third layer is formed on a second dielectric layer.
Ray teaches at [0003, 44, 58].
12. The display of claim 1 wherein the second layer and the third layer are deposited over the first layer.
Ray teaches at Figure 5.
13. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are less than about 50 microns in width.
9. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are less than about 50 microns in width.
14. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are printed pre-formed inorganic LEDs.
10. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are printed pre-formed inorganic LEDs.
15. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are inorganic LEDs having top electrodes and bottom electrodes. 
11. The display of claim 1 

wherein the first LEDs, the second LEDs, and the third LEDs are inorganic LEDs having top electrodes and bottom electrodes.


Regarding claim 1 and referring to Table 1, Examiner notes that taking into account drafting and organizational differences, that claim 1 of the ‘772 patent arguably does not disclose the first LEDs, the second LEDs, and the third LEDs are not directly overlapping normal to the top surface, and wherein the first substantially transparent portions directly overlap the first LEDs normal to the top surface, and   the second substantially transparent portions directly overlap the first LEDs and the second LEDs normal to the top surface.

    PNG
    media_image1.png
    378
    769
    media_image1.png
    Greyscale
Ray is directed to stacked LEDs displays formed by printing.  Regarding claim 1, Ray teaches at annotated Figure 5 a display comprising: stacked layers, R/G/B, having a major top surface, as annotated, for emitting light, as shown, comprising: a first layer, as annotated, forming an array of first pixels, as annotated, that emit light of a first color, e.g. Red,  the first (array of) pixels containing first light emitting diodes (LEDs), as annotated e.g., 12 [0044], that emit light of the first color, e.g. Red; a second layer, as annotated, overlying the first layer, as shown, forming an array of second pixels, as annotated, that emit light of a second color, e.g. green, the second (array of) pixels, as annotated, containing second LEDs, as annotated, that emit light of the second color, e.g. green, the second layer having first substantially transparent portions, as annotated, to pass the light of the first color, as shown; and a third layer, as annotated, forming an array of third pixels, as annotated, that emit light of a third color, e.g. blue, the third pixels containing third LEDs, as annotated, that emit light of the third color, e.g. blue, the third layer having second substantially transparent portions, as annotated, to pass the light of the first color and the second color, as shown, wherein the first LEDs, 
Taken as a whole, the prior art is directed to displays using stacked LEDs emitting multiple colors.  Ray teaches that a suitable modification of claim 1 of the ‘772 patent is the configuration wherein the first LEDs, the second LEDs, and the third LEDs are not directly overlapping normal to the top surface, and wherein the first substantially transparent portions directly overlap the first LEDs normal to the top surface, and the second substantially transparent portions directly overlap the first LEDs and the second LEDs normal to the top surface.  An artisan would find it desirable to configure the device of claim 1 to emit a combination or red, green and blue light so as to have a desirable white light device for general lighting applications.

    PNG
    media_image2.png
    337
    662
    media_image2.png
    Greyscale
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the first LEDs, the second LEDs, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Regarding claim 2 which depends upon claim 1, Ray teaches at annotated Figure 5 there are a plurality of the first LEDs in each of the first pixels, a plurality of the second LEDs in each of the second pixels, and a plurality of the third LEDs in each of the third pixels, wherein spaces between the second LEDs in each of the second pixels form the first substantially transparent portions, and spaces between the third LEDs in each of the third pixels form the second substantially transparent portions.
Regarding claim 3 which depends upon claim 1, claim 1 of the ‘722 patent recites this subject matter and Ray suggests the display is formed of an array of multi-color pixels and further Examiner takes official notice that displays formed by multi-color pixels are well known in the art.
Regarding claim 4 which depends upon claim 3, claim 12 of the ‘722 patent teaches at least for some of the multi-color pixels, there are different numbers of the first LEDs, the second LEDs, and the third LEDs.
Regarding claim 5 which depends upon claim 1, claim 10 of the ‘722 patent teaches the first LEDs, the second LEDs, and the third LEDs are pre-formed inorganic 
Regarding the subject matter ‘that have been printed’ even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.  Here the prior art appear to teach and suggest the claimed structure.
Regarding claim 6, this subject matter is recited in claim 1 of the ‘722 patent.
Regarding claim 7, this subject matter is recited in claim 2 of the ‘722 patent.
Regarding claim 8, this subject matter is recited in claim 3 of the ‘722 patent.
Regarding claim 9, this subject matter is recited in claim 4 of the ‘722 patent.
claim 10, this subject matter is recited in claim 5 of the ‘722 patent.
Regarding claim 11, Ray teaches and suggests at Figure 5 and [0003, 44, 58] the first layer is formed on a substrate, the second layer is formed on a first dielectric layer, and the third layer is formed on a second dielectric layer, i.e. a dielectric layer separates the second and third layers.
Regarding claim 12, at Figure 5, Ray teaches the second layer and the third layer are deposited over the first layer.
Regarding claim 13, this subject matter is recited in claim 9 of the ‘722 patent.
Regarding claim 14, this subject matter is recited in claim 10 of the ‘722 patent.
Regarding claim 15, this subject matter is recited in claim 11 of the ‘722 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image2.png
    337
    662
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    378
    769
    media_image1.png
    Greyscale
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ray.
claim 1 Ray discloses at annotated Figure 5 a display comprising: 
stacked layers, [0056] and as shown, having a major top surface, as annotated, for emitting light comprising: 
a first layer, as annotated, forming an array of first pixels, as annotated, see also abstract, [0008], that emit light of a first color, e.g. red, the first (array of) pixels containing first light emitting diodes (LEDs), 12 [0034], that emit light of the first color, e.g. red [0037]; 
a second layer, as annotated, overlying the first layer, as shown, forming an (array of) second pixels, as shown and described throughout, that emit light of a second color, e.g. green, the second (array of) pixels containing second LEDs that emit light of the second color, e.g. green [0037], the second layer having first substantially transparent portions, as annotated, to pass the light of the first color, as shown; and 
a third layer, as annotated, forming an array of third pixels, as shown and discussed throughout, that emit light of a third color, e.g. blue, the third (array of) pixels containing third LEDs that emit light of the third color, e.g. blue [0037], the third layer having second substantially transparent portions, as annotated, to pass the light of the first color and the second color, as shown.
wherein the first LEDs, the second LEDs, and the third LEDs are not directly overlapping normal to the top surface, as shown, and 
wherein the first substantially transparent portions directly overlap the first LEDs normal to the top surface, as shown, and the second substantially transparent portions directly overlap the first LEDs and the second LEDs normal 
Regarding claim 2 which depends upon claim 1 at [0039, 54, 59] Ray teaches and suggests there are a plurality of the first LEDs in each of the first pixels, a plurality of the second LEDs in each of the second pixels, and a plurality of the third LEDs in each of the third pixels, and at Figure 5 that spaces between the second LEDs in each of the second pixels form the first substantially transparent portions, and spaces between the third LEDs in each of the third pixels form the second substantially transparent portions.
Regarding claim 3 which depends upon claim 1 Ray teaches the first (array of) pixels, the second (array of) pixels and the third (array of) pixels are aligned so that a combination of a single first pixel, a single second pixel, and a single third pixel form a single multi-color pixel, [0056-59], such that the display is formed of an array of multi-color pixels [0056].
Regarding claim 4 which depends upon claim 3 Ray teaches at [0056], that the density of LEDs in each layer may be adjusted to compensate for some light blockage due to overlap of LEDs in successive layers.  See also [0039].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 3 wherein at least for some of the multi-color pixels, there are different numbers of the first LEDs, the second LEDs, and the third LEDs because doing so is a design choice motivated by a desire to compensate for some light blockage due to the LEDs as taught by Ray.
claim 5 which depends upon claim 1 Ray teaches the first LEDs, the second LEDs, and the third LEDs are pre-formed inorganic LEDs, at [0040], that have been printed, [0004, 8, 37], in the first pixels, the second pixels, and the third pixels as shown and described at [0056-59].
Regarding claim 6 which depends upon claim 1 at [0018] Ray teaches the pixels are individually addressable using x-y drive signals to control brightness.  At [0054], Ray teaches each pixel is driven by current control.  Further at [0062] that there is a controller that supplies address signals to each pixel layer.
An artisan would be familiar with display topology and in particular the use of transistors to provide power and data signals to pixels in a display.  Ray teaches that a controller is useful to drive the display to precisely target the brightness of each pixel.
Thus Examiner concludes that Ray suggest each of the first LEDs, the second LEDs, and the third LEDs comprises an LED portion and an integrated transistor portion, albeit it common to first, second and third LEDs, where transistors are well known in the display art for utility to control a pixel brightness.
Regarding claim 7 which depends upon claim 1 Ray teaches a combination of the first color, the second color, and the third color produce a combination of red, green, and blue light [0056].
Regarding claim 8 which depends upon claim 1 at [0037, 48, 55], Ray suggests no wavelength conversion material is used in the display for producing the first color, the second color, and the third color.
Regarding claim 9 which depends upon claim 1 at Figure 7 and [0055, 59-60, 61] Ray teaches and suggests the first pixels being formed in a first 2-dimensional array having first column lines, e.g. Y [0053, 57], and first row lines, e.g. X [0053, 57], 
Regarding claim 10 which depends upon claim 1 Ray teaches there is a random number of the first LEDs in the first pixels, there is a random number of the second LEDs in the second pixels, and there is a random number of the third LEDs in the third pixels at claim 4 and [0056].
Regarding claim 11 which depends upon claim 1 Ray teaches the first layer is formed on a substrate, 20 [0035, 40], the second layer is formed on a first dielectric layer, [0044],  and the third layer is formed on a second dielectric layer at [0044].
Regarding claim 12 which depends upon claim 1 Ray teaches at Figure 5 the second layer and the third layer are deposited over the first layer.
Regarding claim 13 which depends upon claim 1 at [0041], Ray teaches the LEDs has a diameter of less than 25 microns.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the first LEDs, the second LEDs, and the third LEDs are less than about 50 microns in width because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
claim 14 which depends upon claim 1 Ray teaches the first LEDs, the second LEDs, and the third LEDs are printed pre-formed inorganic LEDs at [0037, 41].
Regarding claim 15 which depends upon claim 1 Ray teaches the first LEDs, the second LEDs, and the third LEDs are inorganic LEDs, [0037], having top electrodes and bottom electrodes [0040]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893